DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note Regarding the After Final Consideration Program
The Examiner would like to note that Applicant’s amendments to the independent claims remove the alternative wherein the measurement attribute comprises channel measurement. Such an amendment broadens the scope of the claims, and the claims therefore do not qualify for the After Final Consideration Program.
Response to Arguments
Applicant's arguments filed 2/6/2021 have been fully considered but they are not persuasive. 	Regarding claims 1 and 11, Applicant argues that Guo and Dai do not teach “the X number of types of interference measurement includes obtaining one or more strongest interferences by using a resource of a non-zero power channel state information reference signal, obtaining one or more weakest interferences by using a resource of a non-zero power channel state information reference signal.”	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. Guo discusses the use of nonzero-power (NZP) CSI Reference Signals (CSI-RS) for performing channel measurements (Guo; [0047], [0160], these paragraphs are intended to be exemplary, Guo discusses the use of NZP CSI-RS numerous times throughout the reference). The Examiner would also like to note that claim language regarding obtaining one or more strongest interference and one or more weakest interference is quite broad. Such claim language could be broadly reasonably interpreted as reporting a single interference value, since such a single interference value may be broadly reasonably interpreted as both a strongest and weakest interference that is measured. Reporting of multiple interference values also necessarily includes a strongest interference and a weakest interference contained within such reported multiple interference values. Guo and Dai thus appear to teach the argued limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474